t c memo united_states tax_court hans h and cheryl e hammann petitioners v commissioner of internal revenue respondent docket no filed date joellyn r cattell for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 for the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure years and respondent determined deficiencies in hans hammann's federal income taxes and additions to tax as follows year additions to tax_deficiency sec_6653 sec_6653 sec_6653 dollar_figure dollar_figure --- --- dollar_figure --- this amount i sec_50 percent of the interest due on any part of the deficiency due to negligence respondent also determined deficiencies in petitioners' and federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number this amount i sec_50 percent of the interest due on any part of the deficiency due to negligence respondent further determined that the increased rate of interest imposed by sec_6621 was applicable for each year in issue the issues for decision are whether for the years and hans hammann conducted a charter boat service with the requisite profit_motive to allow for deductions under sec_162 and if so whether petitioners can substantiate the deductions claimed in connection with the charter boat service for the years and whether the charter boat service gave rise to investment tax_credits for the years and and if so whether the unused portions of those credits can be carried back to the years and whether petitioners claimed excessive_depreciation deductions for the years and with respect to a condominium owned by cheryl hammann and held_for_the_production_of_income during those years whether state_income_tax refunds petitioners received in and must be included in their income for those years whether for the year petitioners understated their income by omitting dollar_figure of interest whether for the year petitioners are entitled to a deduction for travel and entertainment_expenses in connection with hans hammann's journalism activity whether for the year petitioners overstated their charitable_contribution_deduction by dollar_figure whether hans hammann is liable for the addition_to_tax imposed by sec_6653 for and sec_6653 and for the year whether petitioners are liable for the addition_to_tax imposed by sec_6653 and for the years and whether petitioners are liable for the addition_to_tax imposed by sec_6661 for the years and whether hans hammann is liable for the additional interest imposed by sec_6621 for the years and and 2it appears that respondent's determination was made under sec_6653 notwithstanding the reference to sec_6653 in the notice_of_deficiency whether petitioners are liable for the additional interest imposed by sec_6621 for the years and due no doubt in part to petitioners' departure and continuous absence from the united_states since before the petition was filed in this case the parties were unable to agree upon a stipulation of facts see rule petitioners did not appear at trial nor did anyone appear on their behalf the evidence consists of videotapes produced in connection with a videotaped deposition conducted pursuant to rule j the transcript prepared from those tapes certain exhibits proffered during the deposition the testimony of an expert witness called by respondent and exhibits introduced based upon admission requests served upon petitioners by respondent at the time the petition was filed petitioners resided in poecking germany then west germany general background findings_of_fact petitioners were married in they filed joint federal_income_tax returns for the years and hans hammann filed returns for the years and as a single individual hans hammann is a german citizen and cheryl hammann is a canadian citizen during the years and hans hammann was employed as a union executive in the san francisco metropolitan area he reported earnings from that employment for those years as follows year amount dollar_figure big_number big_number the earnings from hans hammann's employment with the union accounted for the majority of petitioners' income during those years petitioners reported adjusted gross incomes taxable incomes and federal_income_tax liabilities on their and federal_income_tax returns as follows year adjusted_gross_income taxable_income tax_liability dollar_figure dollar_figure -0- big_number big_number -0- big_number -0- cheryl hammann was not employed during or in she enrolled in an undergraduate premedical program at an unspecified school presumably in the san francisco area according to cheryl hammann her husband worked in excess of hours per week as a union official and was under a great deal of stress as a result of his position apparently the pressures of his employment caused hans hammann severe health problems that together with financial setbacks caused petitioners to move from the united_states to germany in prior to leaving the united_states cheryl hammann gave birth to a son andreas hammann on date neither petitioner has returned to the united_states since charter boat service in august of petitioners purchased a used cheoy lee sailboat petitioners named the sailboat the malaguena the malaguena was a 41-foot ketch with a fiberglass hull powered by an in-line four-cylinder perkins diesel engine 3in a promotional brochure published by its manufacturer the sailboat was described as follows with this brochure we introduce a new model a cruising yacht with a difference as soon as you step aboard you will notice the wide and uncluttered side decks teak of course the modern-style tumble home on the cabin trunkings and the three large plexiglass way skylights which allow ample daylight illumination of the cabin interior and you have a choice of three sail plans down below the open-plan layout is on a single level entirely clear of obstructions due to the engine being completely below the floor amidships the spacious public area is dominated by our unique horse shoe shaped dining table which can be lowered when required for use as a berth the cook has really large working surfaces and plenty of stowages the angled sink configuration allowing very easy access to the dining table with the main mast pillar in just the right place to hold on to in heavy weather there are more drawers lockers and general stowages than you think because they are arranged differently standard equipment includes - choice of perkins bhp or volvo md-17c hp diesel engines pedestal and wheel steering system bow and stern pulpits and side stanchions in stainless steel spruce spars roller slab reefing gear deck and spar hardware sheet and or halliard winches depending on rig hardware sheet and or halliard winches depending on rig chosen all hardware in stainless steel or bronze chromium plated navigation and cabin lights electric cold water pressure system suppling shower wash basin and sink sump tank continued based upon cheryl hammann's deposition testimony and a survey of the malaguena it appears that the sailboat was in poor condition when acquired by petitioners numerous conditions were noted in the survey with recommended corrections the sails were in poor shape and the cabin required refurbishing the survey indicated that the sailboat was to be used for pleasure service and concluded that upon completion of the recommended repairs the sailboat would be suitable for use it is unknown whether the recommended repairs were made and if so over what period of time or at what cost petitioners purchased the malaguena from an unrelated third party the exact cost has not been provided to the court however it appears to have been in the dollar_figure range in august of hans hammann borrowed dollar_figure from first interstate the proceeds of which were used for the purchase of the malaguena the loan was characterized as a simple interest personal loan secured_by the sailboat the term of the loan wa sec_15 years at an annual interest rate of dollar_figure percent repayable in monthly installments of dollar_figure continued electric sump pump hand bilge pump marine toilet and more besides at option you may have a diesel generator set electric cooking stove with oven refrigeration unit in the ice box water heater teak overlay on the cabin sides compass and full set of electronics at her deposition cheryl hammann referred to and apparently produced certain books_and_records relating to the operation of the charter boat service according to cheryl hammann the records reflect the amount of income earned and substantiate the expenses claimed for each year the records supposedly were generated from a computerized data base that tracked the various expenses deducted and identified the folder where substantiating documentation could be found on an expense- by-expense basis for reasons not fully understood by the court cheryl hammann did not attempt to place these books_and_records into the deposition record apparently she did not want to part with the originals and did not bring any copies to the deposition whatever her reasons the court has not had the benefit of whatever information might have been contained in those records as no such records were available at trial petitioners also maintained a handwritten log in this log petitioners recorded the dates and times that the engine was started and stopped the dates that the boat was chartered and a summary of the events which took place during the periods that the malaguena was chartered most of the entries in the log reflect usage not tied to a charter during the log reflects that the malaguena was chartered for a total of days excluding those instances where due to some mechanical failure petitioners refunded the fees to the chartering party for the years and the malaguena was chartered a total of days and days respectively with the exception of occasional references to refunds the log contains little financial information regarding the operation of the charter boat service the log also includes entries unrelated to the sailboat such as hans hammann's impressions regarding his employment with the union petitioners attempted to solicit business by circulating flyers to incoming tourists at area airports they also relied upon word of mouth referrals from previous customers other than these two methods petitioners used no advertising they did not offer the charter boat service through brokers or rental agents petitioners would generally charter the boat only on weekends or other times that did not conflict with hans hammann's employment with the union petitioners were always present on the malaguena during the charters they would only allow a member of a charter party to actually sail the boat if the person passed a sailing proficiency test administered by hans hammann who was an experienced sailor when a member of a charter party was sailing the sailboat petitioners described themselves as the crew from time to time cheryl hammann would prepare meals in advance and serve them to the charter party while sailing usually wine was also available but after an unpleasant experience petitioners did not allow the consumption of other alcoholic beverages aboard the sailboat although it is not entirely clear from the record it appears that petitioners initially charged dollar_figure per day to charter the malaguena charter boat services conducted in the manner in which petitioners conducted their activity are known as bare boat charters and boats used for such purposes must be registered with the u s coast guard boats which have not been manufactured in the united_states are not eligible to be registered for such usage the malaguena was not manufactured in the united_states nor was it registered with the u s coast guard apparently hans hammann enjoyed sailing a great deal he was an experienced sailor and had been involved in various activities involving sailing prior to the years in issue as best as can be determined from the record he spent a significant amount of time on the malaguena he wanted to take his son andreas for a sail the day after the child was born but cheryl hammann objected he had to wait until andreas wa sec_3 days old to do so for the years and petitioners reported on schedules c4 the following amounts of income and expenses attributable to the operation of the malaguena 4the schedules c identified hans hammann as the proprietor of the charter boat service gross_income expenses advertising car truck depreciation insurance interest repairs supplies taxes travel ent fuel boat survey berth rental amortization telephone computer sup maintenance misc net_loss dollar_figure --- --- big_number big_number big_number big_number --- --- --- --- big_number dollar_figure --- big_number big_number big_number big_number big_number --- big_number --- --- --- big_number dollar_figure --- big_number big_number big_number big_number --- --- big_number --- --- --- big_number --- --- big_number big_number big_number the net_loss reported for each year was offset against petitioners' other income for those years in addition petitioners claimed investment tax_credits stemming from the charter boat service for the years and in the amounts of dollar_figure and dollar_figure respectively hans hammann claimed and received refunds of federal income taxes paid for the years and as a result of carrying back his share of the unused investment tax_credits from and to those years for the year respondent determined that the charter boat service constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 and allowed expenses only in accordance with the provisions of that section for the years and respondent disallowed all of the expenses claimed for lack of substantiation unlike respondent did not allow any expenses pursuant to sec_183 for the years and due to respondent's characterization of petitioners' charter boat service all investment tax_credits claimed relating to that activity were disallowed cheryl hammann's condominium prior to her marriage to hans hammann cheryl hammann purchased a condominium in augsberg germany she paid big_number german deutschemarks for the property petitioners converted the purchase_price to dollars using a conversion rate of dollar_figure deutschemarks to the dollar resulting in a cost_basis of dollar_figure in computing the depreciation deduction for each year they allocated percent of the cost to land and percent of the cost to the building they used the 125-percent declining- balance method to compute their annual depreciation deduction based upon a 20-year useful_life the condominium was rented to unidentified tenants during the years and after taking into account depreciation_deductions claimed in previous years the following depreciation_deductions were claimed on petitioners' returns with respect to this condominium 5consistent with respondent's determination the allowed expenses were taken into account in respondent's adjustment to petitioners' itemized_deductions year amount of depreciation deducted dollar_figure big_number big_number respondent determined that the appropriate conversion rate from german deutschemarks to dollars at the time of the purchase was dollar_figure deutschemarks to the dollar she further determined that the useful_life of the condominium wa sec_25 years rather than and that current depreciation_deductions should be computed by using the straight-line method_of_depreciation as a result respondent reduced the depreciation deduction for each year as follows year amount dollar_figure big_number big_number the average conversion rate from deutschemarks to dollars during was dollar_figure deutschemarks to the dollar state_income_tax refunds petitioners received refunds of state income taxes as follows year amount of refund dollar_figure big_number petitioners did not include the refunds in income respondent increased petitioners' income for each year by the amount of the 6statistical abstract of the united state sec_887 104th ed see fed r evid state_income_tax refund received during the year explaining that a refund of any part of your state_income_tax that you deducted in prior years and reduced your federal_income_tax in those years is includable in income in the year you receive the income on their and federal_income_tax returns petitioners claimed itemized_deductions for state income taxes in the amounts of dollar_figure and dollar_figure respectively journalism activity on their return petitioners claimed a deduction in the amount of dollar_figure for travel and entertainment_expenses incurred with respect to a journalism activity conducted by hans hammann respondent disallowed the deduction claimed upon the ground that petitioners did not establish that the expenses were ordinary and necessary or were expended for the business_purpose designated no other evidence is included in the record with respect to this activity charitable_contribution_deduction petitioners claimed dollar_figure as a charitable_contribution_deduction on a schedule a filed with their federal_income_tax return respondent disallowed the entire deduction for lack of substantiation no other evidence is included in the record with respect to this deduction opinion the commissioner's determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 welch v helvering supra pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir in addition sec_6001 requires the taxpayer to keep records sufficient to show whether or not the person is liable for tax charter boat service in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business is not precisely defined in the internal_revenue_code or the regulations promulgated thereunder according to the supreme court in order for an activity to be considered a 7some sections do define the term for specific purposes for example sec_7701 provides as follows the term 'trade or business' includes the performance of the functions of a public_office taxpayer's trade_or_business the activity must be conducted with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 in order for an activity to be considered a trade_or_business within the meaning of sec_162 a taxpayer must conduct the activity with the requisite profit_motive or intent absent an intent to make a profit the charter boat service could not be considered a trade_or_business within the meaning of sec_162 see commissioner v groetzinger supra implicit in the manner in which petitioners reported the income and expenses of the charter boat service is their contention that the activity constituted a trade_or_business within the meaning of sec_162 petitioners maintain that hans hammann was planning to terminate his regular employment in order to concentrate his time on the charter boat service they claim that the malaguena was acquired specifically to be used in a charter boat business respondent argues that the charter boat service does not constitute a trade_or_business because hans hammann did not engage in such activity with the requisite profit objective consequently according to respondent petitioners cannot rely upon sec_162 to support the claimed deductions because of respondent's characterization of the charter boat service respondent also denied all investment tax_credits claimed by petitioners with respect to certain assets used in the activity we begin with an examination of whether hans hammann conducted the charter boat service with the intent to make a profit the test for determining whether a taxpayer conducted an activity for profit is whether he or she entered into or continued the activity with the actual or honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer's expectation of profit need not be reasonable but the profit objective must be bona_fide as judged by all facts and circumstances dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 45_tc_261 affd 379_f2d_252 2d cir whether hans hammann engaged in the charter boat service with the requisite profit objective must be determined on a year- by-year basis from the facts and circumstances of the case golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs more weight is given to objective facts than to subjective statements of intent sec_1_183-2 income_tax regs petitioners bear the burden of proving that hans hammann engaged in the charter boat service with the actual and honest objective of realizing a profit rule a golanty v commissioner supra pincite the following factors which are nonexclusive should be considered in the determination of whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no one factor is determinative in and of itself and a profit objective does not hinge on the number of factors satisfied sec_1_183-2 income_tax regs based upon an examination of all the facts and circumstances and taking into account the above factors we are unable to conclude that hans hammann conducted the charter boat service with a bona_fide honest and objective profit_motive we find that the charter boat service was operated not with the requisite profit objective necessary to be considered a trade_or_business but rather as a means to subsidize a recreational activity hans hammann obviously derived a great deal of personal pleasure from sailing as evidenced by his desire to involve his son in the activity shortly after the child's birth it is also obvious based upon the types of expenses reported on the schedules c that sailing can be a financial burden with the exceptions of a de_minimis amount for advertising in and marginal fuel costs the expenses_incurred by petitioners in connection with the ownership and use of the malaguena would have been incurred regardless of the operation of the charter boat service most likely hans hammann was aware of the fixed costs that would be involved in owning maintaining and sailing a boat such as the malaguena given petitioners' financial status at the time the sailboat was acquired he no doubt realized that he would have to offer the charter boat services in an attempt to subsidize such costs because of the demands of his employment with the union hans hammann could only devote limited periods of time to the charter boat service considering such time limitations against hans hammann's practice not to offer the malaguena for charter unless he was present on the boat it would appear to be impossible for the charter boat service to be a profitable operation during the relevant years we conclude that the malaguena was acquired by petitioners for recreational purposes albeit with the intent to offset some of the costs of ownership through the charter boat service such an intent is not a sufficient profit_motive for purposes of sec_162 accordingly for the year respondent's allowance of the expenses attributable to the operation of the charter boat service only to the extent permitted by sec_183 is sustained in addition because petitioners have failed to substantiate any such expenses deducted in and respondent's adjustments disallowing the deductions for those years are likewise sustained sec_6001 because petitioners have failed to persuade us that the charter boat service was conducted as a trade_or_business it follows that respondent's disallowances of the investment tax_credits for the years and must also be sustained and we so hold sec_38 sec_48 it further follows that hans hammann improperly claimed investment_tax_credit carrybacks to the years and and the deficiencies determined by respondent against him for those years are sustained as well cheryl hammann's condominium the dispute on this issue arises primarily from respondent's determination that petitioners used an improper currency conversion rate in computing the depreciable basis of the property the conversion rate used by respondent in making her adjustments is more favorable to petitioners than the average conversion rate for the years involved in any event respondent's determination having been made in the notice_of_deficiency is presumed correct and petitioners have the burden_of_proof to establish that such determination is erroneous rule a welch v helvering u s pincite this they have failed to do accordingly respondent's adjustments to petitioners' depreciation_deductions for the years and are sustained state_income_tax refunds respondent included in petitioners' gross_income state_income_tax refunds in the amounts of dollar_figure and dollar_figure for and respectively sec_111 provides that a refund of taxes for which a deduction was allowed in an earlier year must be included in the year of receipt except to the extent the earlier deduction did not result in a tax_benefit tracy v commissioner tcmemo_1985_40 because petitioners claimed itemized_deductions for the years and for state income taxes paid it would appear that the exception set forth in sec_111 is not applicable consequently respondent's adjustments increasing petitioners' income by the amounts of state_income_tax refunds received in the years and are sustained interest_income respondent determined that petitioners understated their income by omitting dollar_figure of interest_income received in except as otherwise provided gross_income includes all income from whatever source derived including interest_income sec_61 sec_1_61-7 income_tax regs petitioners have presented no evidence to challenge respondent's determination on this issue and accordingly we hold for respondent hans hammann's journalism activity as indicated above deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 503_us_79 new colonial ice co v helvering u s pincite welch v helvering supra pincite this includes the burden of substantiation hradesky v commissioner t c pincite deductions for travel and entertainment are subject_to the more stringent substantiation requirements imposed by sec_274 petitioners have not presented any evidence to show that the travel and entertainment_expenses deducted in were ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business in addition petitioners have not carried their burden_of_proof with respect to the substantiation requirements imposed by sec_274 accordingly we sustain respondent's determination on this point charitable_contribution_deduction sec_170 provides for the allowance as a deduction of any charitable_contribution as defined under sec_170 made within a taxable_year sec_170 sec_1_170a-13 income_tax regs provides that for contributions of cash a taxpayer shall maintain for each contribution a canceled check or receipt from the donee indicating the name of the donee the date of the contribution and the amount of the contribution or in the absence of a check or receipt from the donee reliable written records petitioners have presented no evidence to substantiate the charitable_contribution_deduction claimed for petitioners have failed to satisfy their burden_of_proof accordingly respondent's determination with respect to this issue is sustained additions to tax sec_6653 for the year and sec_6653 for the years and impose an addition_to_tax of percent of the underpayment if any part is due to negligence or intentional disregard of rules or regulations for the years and sec_6653 imposes an additional addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to such negligence or disregard of rules or regulations negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners have the burden of proving error in respondent's determination that these additions to tax should be imposed against them petitioners have failed to demonstrate that they were not negligent or that they had a reasonable basis for claiming any of the deductions in dispute petitioners have not satisfied their burden_of_proof and accordingly the additions to tax under sec_6653 and sec_6653 and are sustained sec_6661 provides for an addition_to_tax equal to percent of an underpayment when there is a substantial_understatement_of_income_tax for the taxable_year sec_6661 defines the term understatement as being the excess of i the amount of tax required to be shown on the return for the taxable_year over ii the amount shown on the return sec_6661 provides that an understatement is substantial if it exceeds the greater of i percent of the amount of tax required to be shown on the return or ii dollar_figure for this latter purpose an understatement is reduced to the extent it is either based on substantial_authority or adequately disclosed in the return or in a statement attached to the return sec_6661 petitioners have not presented any evidence to refute respondent's determination under sec_6661 accordingly petitioners have not carried their burden_of_proof and respondent's determination with respect to the imposition of the sec_6661 penalty is sustained sec_6621 respondent also determined that petitioners are liable under sec_6621 for increased interest on all or a portion of their tax deficiencies for all years in issue sec_6621 provides that increased interest is due if a substantial_underpayment is attributable to a tax_motivated_transaction a substantial_underpayment is an underpayment of more than dollar_figure sec_6621 deductions disallowed because an activity was not engaged in for profit are deemed attributable to a tax-motivated transaction sec_301_6621-2t q a-4 temporary proced admin regs fed reg date we have determined that the charter boat service was not entered into for profit accordingly we hold that hans hammann is liable for the increased interest imposed by sec_6621 with respect to the entire amount of the deficiencies for the years and we further hold that petitioners are liable for the increased interest imposed by sec_6621 with respect to the portions of the deficiencies for the remaining years in issue attributable to the deductions disallowed because the charter boat service was not conducted for profit to reflect the foregoing decision will be entered under rule
